ICJ_010_StatusSouthWestAfrica_UNGA_NA_1949-12-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

STATUT INTERNATIONAL
DU SUD-OUEST AFRICAIN

ORDONNANCE DU 30 DÉCEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERNATIONAL STATUS
OF SOUTH-WEST AFRICA

ORDER OF DECEMBER 30th, 1949

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF'S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Statut international du Sud-Ouest africa,
Ordonnance du 30 décembre 1949 :
C. I. J. Recueil 1949, h. 270.»

This Order should be cited as follows:

“International status of South-West Ajrica,
Order of December 3oth, 1949:
I. C. J. Reports 1949, p. 270.”

 

No de vente: 30
Sales number

 
270

COUR INTERNATIONALE DE JUSTICE

1949
€ 30 décembre

Rôle général ANNÉE 1949

n° 10

Ordonnance du 30 décembre 1949

STATUT INTERNATIONAL
DU SUD-OUEST AFRICAIN

Le Président de la Cour internationale de Justice,
Vu les articles 48, 66 et 68 du Statut,
Vu l’article 37 du Règlement,

Considérant qu’à la date du 6 décembre 1949 l’Assemblée générale
des Nations Unies a adopté une résolution par laquelie elle demande
à la Cour un avis consultatif, si possible avant la Cinquième Session
de l’Assemblée générale, sur la question suivante :

« Quel est le statut international du Territoire du Sud-Ouest
africain et quelles sont les obligations internationales de
l’Union sud-africaine qui en découlent, et notamment :

a) L'Union sud-africaine a-t-elle encore des obligations
internationales en vertu du mandat pour le Sud-Ouest afri-
cain et, si c’est le cas, quelles sont-elles ?

b) Les dispositions du chapitre 12 de la Charte des Nations
Unies sont-elles applicables au Territoire du Sud-Ouest afri-
cain et, dans l’affirmative, de quelle façon le sont-elies ?

c) L'Union sud-africaine a-t-elle compétence pour modifier
le statut international du Territoire du Sud-Ouest africain
ou, dans le cas d’une réponse négative, qui a compétence pour
déterminer et modifier le statut international du territoire ? »

Considérant que copie certifiée conforme des textes anglais et
francais de la résolution de Assemblée générale a été transmise à
la Cour par une lettre signée du Secrétaire général des Nations
Unies, datée du 19 décembre 1949 et enregistrée au Greffe le
27 décembre 1949 ;

4
27I ORDONN. DU 30 XII 49 (STATUT SUD-OUEST AFRICAIN)

Considérant qu’à la date du 30 décembre 1949 le Greffier, confor-
mément à l'article 66, paragraphe 1, du Statut a notifié la requête
à tous les États admis à ester en justice devant la Cour ;

Considérant que la question soumise par l’Assemblée générale
pour avis consultatif mentionne le chapitre 12 de la Charte des
Nations Unies et que la notification spéciale et directe prévue au
paragraphe 2 de l’article 66 du Statut a été adressée aux gouverne-
ments des Etats signataires de cet instrument :

1) fixe au lundi 20 mars 1950 la date à laquelle expire le délai
dans lequel pourront être déposés, au nom desdits États, les
exposés écrits relatifs à la question sur laquelle a été demandé
l'avis de la Cour;

2) réserve la suite de la procédure.

Fait en anglais et en français, le texte français faisant foi, au
Palais de la Paix à la Haye, le trente décembre mil neuf cent qua-
rante-neuf,

Le Président de la Cour,
(Signé) BASDEVANT

Le Greffier de la Cour,
(Signé) E. HAMBRO
